THE    ATTORNEY               GENERAL
                                        OF     TEXAS
                                    AUWI-IN.   TEXAS   78711
  JOHN       L.     BILJ.
AT-rORNEY         DE-R*L
                                        July 29, 1977



            Honorable Bill Stubblefield                   Opinion No. H-1031
            County Attorney
            Williamson County                             Re: Subpoena fees in mis-
            Georgetown, Texas 78626                       demeanor cases.

            Dear Mr. Stubblefield:

                 You have requested our opinion regarding the assessment
            of subpoena fees in misdemeanor cases.

                 Article 53.01 of the Code of Criminal Procedure estab-
            lishes a schedule of fees to "be allowed the sheriff, or other
            peace officer performing the same services in misdemeanor
            cases, to be taxed against the defendant on conviction."   At-
            torney General Opinion M-184 (1968) held that these were the
            proper fees to be assessed in misdemeanor cases, and we are
            fully in agreement with that conclusion. Article 1029 of the
            Code of Criminal Procedure is applicable to felony cases,
            while article 3933a, v.T.c.S., clearly relates to fees in
            civil matters. Accordingly, it is our opinion that the assess-
            ment of subpoena fees in misdemeanor cases is governed by the
            provisions of article 53,-01 of the Code of Criminal Procedure.

                                          SUMMARY

                            The assessment of subpoena fees in mis-
                            demeanor cases is governed by the pro-
                            visions of article 53.01 of the Code of
                            Criminal Procedure.




                                                  Attorney General of Texas

            APPROVED:




                                                P. 4256
Honorable Bill Stubblefield - Page 2     (H-1031)




DAVID M. KEhfDALL, First Assistant


$pgf&&g;man
Opinion CommittLe

klw




                               P. 4251